HAINES, J., pro tem.
This appeal involves the same state of facts involved in the companion case of Hubbert v. *755Aztec Brewing Co., this day decided (ante, p. 664 [80 Pac, (2d) 185]).
On the authority of that case the judgment is affirmed.
Barnard, P. J., and Marks, J., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on June 28, 1938, and an application by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on August 1, 1938.